Court of Appeals
  of the State of Georgia

                                         ATLANTA,____________________
                                                  December 27, 2021

  The Court of Appeals hereby passes the following order:

  A22D0161. FEDERAL EXPRESS CORPORATION et al. v. JARROD K.
      DENNEY.

          Jarrod K. Denney filed a personal injury lawsuit against Federal Express
  Corporation (“FedEx”), Enrique I. Jimenez, and One Bonehead Trucking, Inc.
  (“OBT”). On December 14, 2020, the trial court entered a “Default Judgment” order
  and a separate “Default Judgment Setting Damages” order against the defendants. In
  February 2021, the defendants filed a motion to set aside the default judgment and
  open entry of default or, alternatively, for a new trial. On April 21, 2021, the trial
  court entered an order vacating the December 14, 2020 default judgment orders. In
  September 2021, the trial court entered an order which: (1) vacated its April 2021
  order vacating the December 14, 2020 default judgment orders, (2) denied the motion
  to set aside the default judgment as to FedEx and Jimenez, (3) denied the motion to
  open default as to FedEx and Jimenez, (4) denied the alternative motion for a new
  trial as to FedEx and Jimenez, and (5) amended the December 14, 2020 default
  judgment orders to remove OBT as a party to the action. The court explained in its
  order that it was amending the December 14, 2020 default judgment orders to remove
  OBT as a party because the parties agreed that service of process was insufficient on
  OBT, so the court concluded that OBT never became a lawful party defendant in the
  action. FedEx and Jimenez seek review of the September 2021 order.1
          Pursuant to OCGA § 5-6-35 (a) (8), a party must follow the discretionary


      1
       The applicants filed the application in the Supreme Court, which transferred it to
this Court. See Case No. S22D0286 (Nov. 17, 2021).
appeal procedure to obtain review of an order denying its OCGA § 9-11-60 (d)
motion to set aside. In this case, however, the court’s order did more than deny the
motion to set aside. It also vacated a previous order and amended and essentially
reinstated the default judgment. Moreover, in their discretionary application, the
applicants challenge not only the denial of their motion to set aside, but also the
default judgment. Because the order amended and essentially reinstated the default
judgment, it constituted a new default judgment and is a directly appealable final
judgment. See OCGA § 5-6-34 (a) (1); Smithson v. Harry Norman, 192 Ga. App. 796,
796 (1) (386 SE2d 546) (1989) (stating that a default judgment is a final and
appealable judgment).
      We will grant a timely filed application for discretionary appeal if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and the applicants shall have ten days from the date
of this order to file a notice of appeal in the trial court. If they have already filed a
timely notice of appeal in the trial court, they need not file a second notice. The clerk
of the trial court is directed to include a copy of this order in the appeal record
transmitted to this Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/27/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.